Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated August 27, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The Specification fails to enable one skilled in the relevant art to perform the claimed invention relating to determining a degree of symmetry and determining the posture of the occupant based on the degree of symmetry.  The test of enablement is described in MPEP 2164 and describes the standard of if the experimentation needed to practice the invention is undue or unreasonable.   The court in In re Wands.  
The Specification uses the word “symmetry” once in [0054] in describing a machine vision process to extract image features, including symmetry.  This is not the same as the claim limitation determining a degree of symmetry of the pressure distribution from pressure values, as claimed.  No degree of symmetry is disclosed on how to determine from pressure data how the calculation of a degree of symmetry could be performed.
The Specification at [0051] describes that the Intelligent Seat System can transition between a relaxed state and a slouched state.  No cutoff for determining a slouched state is disclosed and no method of determining a slouched state is disclosed.    
Applicant argued support for the amendment adding the degree of symmetry can be found in paragraphs 93-98.  The Specification has numbered paragraphs that go up to [0072].  There is no paragraph 93 in the Specification.
Di Censo et al., U.S. Patent 9,808,084 B2 (2017) discloses a similar seating system that determines the posture of an occupant of a vehicle based on pressure sensors in the seat.  Applicant points to the amendments as distinguishing Di Censo et al. and the symmetry is not disclosed in Di Censo et al.  If the “degree of symmetry” is the point of invention of the present application, it must be disclosed in sufficient detail to enable application of that “degree of symmetry”.  One attempting to perform the claimed invention would have no indication on how to calculate a “degree of symmetry” and how that could be used to determine posture and the posture corresponding to a slouching state.    
Because of the nature of the invention, the lack of direction provided from the inventor in describing the “degree of symmetry” and determination of posture, the absence of examples, and the experimentation necessary to practice the invention using a “degree of symmetry” to determine posture, the Specification is found to lack sufficient enablement of the invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the claim amendments distinguish the prior art cited.  Di Censo et al. does not disclose the claim amendments, however, the Specification fails to disclose the claim amendments in how to determine a degree of symmetry and how to determine the posture of the occupant based on the degree of symmetry and the calculation difference between a relaxed state and a slouching state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663